Citation Nr: 0632073	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-43 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for postoperative 
residuals of coronary artery disease.  

2.  Service connection for postoperative residuals of 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1946 to March 1948, and he had several years of 
additional service in the Army National Guard reserves, 
including in April 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

For the reasons discussed below, the Board is reopening the 
veteran's claim on the basis of new and material evidence and 
then REMANDING it to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
readjudication on the merits.


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection 
for postoperative residuals of coronary artery disease.  The 
veteran did not appeal.

2.  Some of the additional evidence received since that 
decision, however, was not previously of record and relates 
to an unestablished fact necessary to substantiate this 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for postoperative residuals of 
coronary artery disease.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), imposes obligations on VA in terms of 
its duties to notify and assist veterans in developing their 
claim.

Here, the RO sent the veteran a VCAA letter in December 2003.  
But since the Board is reopening his claim on the basis of 
new and material evidence, and directing further development 
and consideration of it by the RO (AMC) on the merits, i.e., 
on a de novo basis, the Board need not discuss as yet whether 
there has been compliance with the VCAA until after this 
additional development and readjudication is completed.  The 
veteran is not prejudiced by this in the meantime.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a veteran's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

To reopen a previously and finally disallowed claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the veteran must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions, for example, 
of medical causation or diagnosis do not constitute credible 
evidence since lay persons are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

If new and material evidence has been received, then VA must 
immediately proceed to the second step, i.e., evaluating the 
merits of the claim, but only after ensuring the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

An RO rating decision in February 2002 denied service 
connection for postoperative residuals of coronary artery 
disease.  The veteran was notified of that decision and did 
not file a notice of disagreement in response, within one 
year of that notice.  So that decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The evidence of record in February 2002 included the service 
medical records for the veteran's Reserve service from 1972 
to 1988; EKGs dated from March 1998 to December 2003; and a 
letter from a private cardiologist dated in May 2004, stating 
that he had been treating the veteran for 15 years and that, 
in 1988, he developed an acute inferior wall myocardial 
infarction (MI), i.e., had a heart attack.  This cardiologist 
also indicated the veteran had subsequently undergone 
coronary artery bypass surgery, and he said the veteran's 
EKGs over the years had consistently shown a previous 
inferior wall MI.  

Additional evidence submitted since that February 2002 rating 
decision includes the report of a private cardiac 
catheterization in October 1988 indicating the veteran "was 
told of his MI last April," another letter from Dr. Nasser 
dated in December 2004 stating the veteran "suffered an MI 
in April, 1988," and the reports of private cardiac 
catheterizations in January 2004 and July 2005.  

Aside from this additional evidence, the veteran testified at 
a videoconference hearing before the Board in August 2006 
that he was told by the medic who performed the April 1988 
EKG to "take it to my doctor."  The veteran said his doctor 
confirmed the EKG showed he had suffered a heart attack.  

Although the medical evidence that was considered in the 
February 2002 rating decision indicated the veteran had 
suffered an MI in 1988, this evidence did not also show the 
MI had occurred during his Reserve duty that year - a key 
factor in establishing service connection for his coronary 
artery disease.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty or active duty for 
training (ACDUTRA) or for injury, but not disease, incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(21), (22), (23), and (24), 
106, 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) and 
Brooks v. Brown, 5 Vet. App. 484 (1994).

The evidence that has been added to the record since the 
February 2002 decision at least narrows the time frame for 
the MI to April 1988 (a specific month).
The only medical evidence in the veteran's claims file on 
which Dr. Nasser could have based his May and December 2004 
opinions was an EKG obtained at the time of the veteran's 
Reserve retention examination in April 1988.  And keep in 
mind that, in determining whether evidence is new and 
material to reopen a previously denied claim, the evidence 
must be considered at face value, that is, without weighing 
its ultimate probative value.  Dr. Nasser's May and December 
2004 letters provide additional, more specific evidence 
concerning whether the veteran in fact suffered an MI during 
his Reserve duty in April 1988.

So this additional evidence is both new and material, and 
therefore, sufficient to reopen the claim for postoperative 
residuals of coronary artery disease.  38 C.F.R. § 3.156(a).  

ORDER

The petition to reopen the claim for service connection for 
postoperative residuals of coronary artery disease is 
granted.  

REMAND

Having reopened the claim, it must be readjudicated based on 
all of the evidence of record (de novo).  But the claim must 
be further developed prior to this.

VA must obtain a medical opinion if necessary to decide a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, because Dr. Nasser's December 2004 letter and 
supporting EKGs indicate the veteran may have sustained an MI 
during his April 1988 Reserve duty, a medical opinion is 
needed to determine whether he did, in fact, sustain an MI at 
that time.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the claims file to a 
cardiologist (an examination is not 
needed).  Request that he/she review the 
file - especially the May and December 
2004 letters from Dr. Nasser and the 
supporting EKGs, and provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
the veteran suffered a myocardial 
infarction during his Reserve duty from 
April 8, 1988, to April 10, 1988.  
Discuss the rationale of the opinion, 
whether favorable or unfavorable.

2.  Then readjudicate (on the merits) the 
veteran's claim for service connection 
for postoperative residuals of coronary 
artery disease, based on all of the 
evidence of record.  This includes the 
May and December 2004 statements from Dr. 
Nasser, and supporting EKGs, as well as 
the VA medical opinion obtained on 
remand.  If the veteran's claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


